              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYRONE TAYLOR,                                :         Civil No. 1:19-CV-02050
                                              :
              Petitioner,                     :
                                              :
       v.                                     :
                                              :
PENNSYLVANIA ATTORNEY                         :
GENERAL and THE                               :
COMMONWEALTH OF                               :
PENNSYLVANIA,                                 :
                                              :
             Respondents.                     :         Judge Jennifer P. Wilson

                                      ORDER

      AND NOW, this 21st day of February, 2020, IT IS HEREBY ORDERED

THAT the Clerk of Court is directed to TRANSFER Petitioner Tyrone Taylor’s

petition for writ of habeas corpus (Doc. 1) to the United States District Court for

the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 2241(d).



                                                  BY THE COURT:


                                                  s/Jennifer P. Wilson
                                                  JENNIFER P. WILSON
                                                  United States District Judge
                                                  Middle District of Pennsylvania




                                          1
